Citation Nr: 1028159	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-40 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to a rating higher than 10 percent for a mitral valve 
murmur.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The Veteran had active military service from July 1948 to 
September 1953.  

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2008 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the rating for the 
Veteran's mitral murmur from 0 to 10 percent retroactively 
effective as of December 5, 2007, the date of receipt of his 
claim for a higher rating.  His appeal is for an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In May 2008, the RO additionally determined that he was not 
entitled to service connection for hypertension, aortic arch 
aneurysm, and atrial fibrillation, claimed as secondary to his 
service-connected mitral murmur.  And although notified of that 
additional decision and apprised of his procedural and appellate 
rights, he did not also appeal these additional derivative claims 
to the Board.  See 38 C.F.R. § 20.200 (2009).  Consequently, his 
appeal only specifically concerns the rating for his mitral 
murmur.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  


FINDINGS OF FACT

The Veteran's mitral valve murmur is manifested by a workload 
capacity of 8 to 10 metabolic equivalents (METs) - meaning 
multiples of resting oxygen uptake, with dyspnea on moderate 
exertion, fatigue, and dizziness, but no syncope, angina or 
additional cardiovascular disability.  




CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for 
the mitral murmur.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.104, Diagnostic Code 7011 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim and apprise 
him of the information and evidence VA will obtain versus the 
information and evidence he is expected to provide.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

The RO sent the Veteran a letter in March 2008 to address these 
VCAA notice requirements.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter he was notified of the evidence needed to 
substantiate his claim, the information and evidence that VA 
would obtain, the information and evidence he was expected to 
provide, and told that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA with 
any evidence pertaining to his claim.  The RO sent that letter 
prior to initially adjudicating his claim, the preferred 
sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008) that, for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate the claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has on 
the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez- 
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning cap capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In the March 2008 VCAA notice letter mentioned, the Veteran was 
notified of his responsibility to submit evidence showing his 
mitral valve murmur had worsened, to in turn suggest his 
entitlement to an increased rating for this disability, which, 
as mentioned, he subsequently received in the April 2008 decision 
at issue, albeit not to the desired higher level.

Thus, the record indicates the Veteran received appropriate 
notice pursuant to the VCAA, and there is no indication there 
exists any evidence that could be obtained which would have an 
effect on the outcome of this case.  Therefore, no further VCAA 
notice is necessary.  Cf. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
Veteran).  

And as for assisting him with his claim, the Veteran's service 
treatment records and all VA and private medical records he 
identified as potentially relevant have been obtained and 
associated with his claims file for consideration.  He also has 
been examined by VA since receiving his claim for a higher 
rating, to reassess the severity of his mitral murmur, and 
provided an opportunity to testify at a hearing, but declined.  
So the duty to assist him with his claim also has been satisfied.

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating the level 
of disability of an increased rating claim is from one year 
before the claim was filed - so, in this case, since December 
2006 - until VA makes a final decision on the claim.  See Hart, 
supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

Factual Background & Analysis

It is important at the outset to initially reiterate that service 
connection for hypertension, aortic arch aneurysm, and atrial 
fibrillation was denied by the RO in May 2008 based on a VA 
medical opinion indicating there was no relationship or 
correlation between any of these conditions and the Veteran's 
service-connected mitral valve murmur.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (indicating that, only when it is 
not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition does 38 C.F.R. §§ 3.102 and 4.3 in turn require 
resolution of reasonable doubt in the Veteran's favor and 
attribution of the signs and symptoms in question to the 
service-connected disability.)

And since he did not appeal the RO's denial of these other 
claims, any symptoms, disability or functional or other 
impairment associated with these other conditions cannot also be 
used or cited as grounds for increasing the rating for his 
mitral valve murmur.

Historically, the RO granted service connection in May 1954 based 
on indications of a Grade II diastolic mitral valve murmur at the 
time of the Veteran's military discharge examination in August 
1953.  An intervening VA examination in April 1954 had showed no 
evidence of any additional cardiac abnormalities or disease.  He 
initially received a 0 percent (i.e., noncompensable) evaluation 
effective as of September 12, 1953, the day following his 
discharge from service when he returned to life as a civilian.  
That initial rating remained in effect until the increase to 10 
percent in the decision at issue as of December 5 2007, the date 
he filed a claim for a higher rating for this disability.  

The evidentiary record includes numerous private and VA medical 
records showing treatment for various maladies, including 
cardiovascular problems from 2001 to the present.  A private 
echocardiogram, dated in September 2007, showed normal 
left ventricular wall motion and systolic function with mild to 
moderate right atrial enlargement.  A Doppler examination 
revealed mild to moderate mitral valve insufficiency.  A private 
two-day Cardiolite study in April and May 2008 showed no evidence 
of myocardial ischemia or coronary artery disease.  

The Veteran was examined by VA in April 2008 to reassess the 
severity of his mitral valve murmur.  The examiner indicated the 
claims file was reviewed, including the private medical reports 
of record, and he provided a description of the Veteran's 
complaints, medical history, and findings.  The Veteran reported 
fatigue daily, dizziness weekly, and dyspnea on moderate 
exertion, but denied any syncope or angina.  The examiner 
indicated there was no evidence of myocardial infarction, 
congestive heart disease, endocarditis or pericarditis.  On 
examination, there was evidence of mild mitral regurgitation and 
irregular rhythm, but no clicks or rubs.  


The Veteran's METS on stress testing were between 8 and 10, and 
his ejection fraction was 54 to 58 percent.  The examiner 
indicated the Veteran's trace mitral valve regurgitation was 
totally benign and did not cause any additional disability.  The 
examiner further indicated, as has already been alluded to, that 
there was no relationship between the service-connected mitral 
murmur and the Veteran's idiopathic atrial fibrillation or 
hypertension.  

Under Diagnostic Code (DC) 7011, a 10 percent rating is warranted 
when a workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required.  A higher 30 percent rating 
is warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  An 
even higher 60 percent rating is warranted for more than one 
episode of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  The highest possible 100 percent rating is warranted 
for chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 100 percent rating is also warranted for 
sustained ventricular arrhythmias for indefinite period from date 
of hospital admission for initial evaluation and medical therapy 
for a sustained ventricular arrhythmia, or; for indefinite period 
from date of hospital admission for ventricular aneurysmectomy, 
or; with an automatic implantable Cardioverter-Defibrillator 
(AICD) in place.  38 C.F.R. § 4.104, DC 7011 (2009).  

Considering these requirements for these respective ratings in 
relation to the evidence presented, the evidence shows the 
Veteran has only mild mitral valve regurgitation - albeit with 
some dyspnea, fatigue, and dizziness - but with no syncope or 
angina and a workload capacity of between 8 and 10 METS.



Hence, as the medical evidence does not show a workload of less 
than 7 METs, chronic congestive heart failure or any additional 
cardiovascular disability due to the service-connected mitral 
murmur, an evaluation higher than 10 percent is not warranted.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
such as to experiencing dyspnea (meaning difficult or labored 
breathing), fatigue, and dizziness, the applicable 
rating criteria do not limit the evaluation of his disability 
strictly to his subjective complaints or symptoms.  Rather, there 
are more objective measures - including the results of the type 
of cardiac stress testing mentioned.  So his subjective 
complaints, alone, are insufficient reason to assign an even 
higher rating, especially when, as here, the requirements of the 
higher ratings include objective, rather than merely subjective, 
criteria (e.g., calculation of METS, etc.).  Moreover, there is 
no basis to "stage" the Veteran's rating because he has never 
met the requirements for a rating higher than 10 percent at any 
point since one year prior to filing is claim.  See again Hart v. 
Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  

Finally, there is no competent and credible evidence that the 
manifestations of the Veteran's mitral valve murmur are so 
unusual or exceptional as to warrant 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).



The Veteran has not required any hospitalization for treatment of 
his mitral valve murmur, certainly not what could be considered 
frequent hospitalization.  Instead, his evaluation and treatment 
for this specific condition has been exclusively on an outpatient 
basis.  Nor is there any objective evidence of marked 
interference with his employment on account of this disability - 
meaning above and beyond that contemplated by his schedular 
rating.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See also Thun v. Peake, 22 Vet. App. 
111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

The claim for a rating higher than 10 percent for mitral valve 
murmur is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


